

MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of December 24, 2007, is entered into by and among Discovery Technologies, Inc.,
a Nevada corporation (the "Company"), the Investors (as defined below), Yinshing
David To (the "Make Good Pledgor") and Tri-State Title & Escrow, LLC, as escrow
agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated December 24, 2007 (the "SPA"), evidencing their participation in the
Company's private offering (the "Offering") of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, (i)
the Make Good Pledgor agreed to place certain shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) into escrow for the
benefit of the Investors in the event the Company fails to satisfy certain
financial thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and the Make Good
Pledgor has agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Make Good Pledgor and the Company hereby
appoint Escrow Agent to act in accordance with the terms and conditions set
forth in this Make Good Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow.
 
a. Within three Trading Days following the Closing, the Make Good Pledgor shall
deliver, or cause to be delivered, to the Escrow Agent certificates evidencing
the 2009 Make Good Shares (the "Escrow Shares"), along with bank signature
stamped stock powers executed in blank (or such other signed instrument of
transfer acceptable to the Company’s Transfer Agent). For purposes hereof, “2009
Make Good Shares” means the following, as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions: the Shares
(as defined in the SPA) times 50%. As used in this Make Good Agreement,
“Transfer Agent” means Corporate Stock Transfer, a transfer agent based in the
state of Colorado, or such other entity hereafter retained by the Company as its
stock transfer agent as specified in a writing from the Company to the Escrow
Agent. The Make Good Pledgor hereby agrees that his obligation to transfer
shares of Common Stock to Investors pursuant to Section 4.11 of the SPA and this
Make Good Agreement shall continue to run to the benefit of each Investor even
if such Investor shall have transferred or sold all or any portion of its
Shares, and that Investors shall have the right to assign its rights to receive
all or any such shares of Common Stock to other Persons in conjunction with
negotiated sales or transfers of any of its Shares. The Make Good Pledgor hereby
irrevocably agrees that other than in accordance with Section 4.11 of the SPA
and this Make Good Agreement, the Make Good Pledgor will not offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of, directly or indirectly, or announce the
offering of any of the Escrow Shares (including any securities convertible into,
or exchangeable for, or representing the rights to receive Escrow Shares). In
furtherance thereof, the Company will (x) place a stop order on all Escrow
Shares covered by any registration statements, (y) notify the Transfer Agent in
writing of the stop order and the restrictions on such Escrow Shares under this
Make Good Agreement and direct the Transfer Agent not to process any attempts by
the Make Good Pledgor to resell or transfer any Escrow Shares under such
registration statements or otherwise in violation of Section 4.11 of the SPA and
this Make Good Agreement. If within ten (10) business days following the
Closing, the Make Good Pledgor shall not have deposited all potential 2009 Make
Good Shares into escrow in accordance with this Make Good Agreement along with
bank signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s transfer agent), then, upon
written demand from an Investor, the Make Good Pledgor agrees that the Company
may promptly cancel the Escrow Shares and reissue new Escrow Shares to the
Escrow Agent. The Company will notify the Investors within a reasonable time
that the Escrow Shares have been deposited with the Escrow Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Representations of the Make Good Pledgors and the Company. The Make Good
Pledgor, and the Company as to itself only, hereby represent and warrant to the
Investors as follows:
 
a. All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
b. Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of any of the Make Good Pledgor pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon Make Good
Pledgor, other than such breaches, defaults or liens which would not have a
material adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a. The Make Good Pledgor agrees that in the event that either (i) the Earnings
Per Share (as defined in the SPA) reported in the in the Annual Report on Form
10-KSB of the Company for the fiscal year ending June 30, 2009, as filed with
the Commission (the “2009 Annual Report”), is less than the “2009 Guaranteed
EPS”, as defined in the SPA, meaning, ninety three percent of the 2009
Guaranteed ATNI, as defined below, divided by the Closing Outstanding Shares (as
defined in the SPA), as may be equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions:
 

  2009 Guaranteed ATNI × 93%    
Closing Outstanding Shares
 

 
 
1

--------------------------------------------------------------------------------

 
 
or (ii) the After Tax Net Income (as defined in the SPA) reported in the 2009
Annual Report, is less than $12,000,000 (the “2009 Guaranteed ATNI”), the Make
Good Pledgors will transfer to the Investors on a pro-rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors under the SPA) for no
consideration other than payment of their respective Investment Amount paid at
Closing, the 2009 Make Good Shares. Notwithstanding anything to the contrary
contained herein, in determining whether the Company has achieved the 2009
Guaranteed ATNI or 2009 Guaranteed EPS, the Company may disregard any
compensation charge or expense required to be recognized by the Company under
GAAP resulting from the release of the 2009 Make Good Shares to Make Good
Pledgor if and to the extent such charge or expense is specified in the
Company’s independent auditor’s report for the relevant year, as filed with the
Commission. No other exclusions shall be made for any non-recurring expenses of
the Company, including liquidated damages under the Transaction Documents, in
determining whether 2009 Guaranteed ATNI or 2009 Guaranteed EPS have been
achieved. If prior to the second anniversary of the filing of the 2009 Annual
Report, the Company or their auditors report or recognize that the financial
statements contained in such report are subject to amendment or restatement such
that the Company would recognize or report adjusted After Tax Net Income of less
than the 2009 Guaranteed ATNI or Earnings Per Share of less than the 2009
Guaranteed EPS, as applicable, then notwithstanding any prior return of 2009
Make Good Shares to the Make Good Pledgor, the Make Good Pledgor will, within 10
Business Days following the earlier of the filing of such amendment or
restatement or recognition, deliver the 2009 Make Good Shares to the
Investors. In the event that the After Tax Net Income reported in the 2009
Annual Report is equal to or greater than the 2009 Guaranteed ATNI and the
Earnings Per Share for the fiscal year ending June 30, 2009, as reported in the
2009 Annual Report is equal to or greater than the 2009 Guaranteed EPS, no
transfer of the 2009 Make Good Shares shall be required by the Make Good Pledgor
to the Investors under this Section and such 2009 Make Good Shares shall be
conveyed to Tao Li in accordance with this Make Good Agreement. Any transfer of
the 2009 Make Good Shares under this Section shall be made to the Investors or
the Make Good Pledgor, as applicable, within 10 Business Days after the date
which the 2009 Annual Report is filed with the Commission and otherwise in
accordance with this Make Good Agreement. In the event that either (i) the
Earnings Per Share for the fiscal year ending June 30, 2009 is less than the
2009 Guaranteed EPS or (ii) the After Tax Net Income for the fiscal year ending
June 30, 2009, as reported in the 2009 Annual Report is less than the 2009
Guaranteed ATNI, the Company has agreed that Pinnacle Fund L.P.
(“Pinnacle”) will provide prompt written instruction to the Escrow Agent with
regard to the distribution of the 2009 Make Good Shares in an amount to each
Investor as set forth on Exhibit A attached hereto (as determined as set forth
above). The Escrow Agent need only rely on the letter of instruction from
Pinnacle in this regard and, notwithstanding anything to the contrary contained
herein, will disregard any contrary instructions. In the event that the (i)
Earnings Per Share for the fiscal year ending June 30, 2009 reported in the 2009
Annual Report is equal to or greater than the 2009 Guaranteed EPS and (ii) After
Tax Net Income reported in the 2009 Annual Report is equal to or greater than
the 2009 Guaranteed ATNI, Pinnacle shall provide prompt written instructions to
the Escrow Agent for the release of the 2009 Make Good Shares to the Make Good
Pledgor.
 
 
2

--------------------------------------------------------------------------------

 
 
b. Pursuant to Section 4(a), if Pinnacle delivers a notice to the Escrow Agent
that the 2009 Make Good Shares are to be transferred to the Investors, then the
Escrow Agent shall immediately forward the 2009 Make Good Shares to the
Company’s Transfer Agent for reissuance to the Investors in an amount to each
Investor as set forth on Exhibit A attached hereto and otherwise in accordance
with this Make Good Agreement. The Company covenants and agrees that upon any
transfer of 2009 Make Good Shares to the Investors in accordance with this Make
Good Agreement, the Company shall promptly instruct its Transfer Agent to
reissue such 2009 Make Good Shares in the applicable Investor’s name and deliver
the same as directed by such Investor in an amount to each Investor as set forth
on Exhibit A attached hereto. If the Company does not promptly provide such
instructions to the Transfer Agent of the Company, then Pinnacle is hereby
authorized to give such re-issuance instruction to the Transfer Agent of the
Company. If a notice from Pinnacle pursuant to Section 4(a) indicates that the
2009 Make Good Shares are to be conveyed to Tao Li, then the Escrow Agent will
promptly deliver the 2009 Make Good Shares to Tao Li.
 
c. The Company and Make Good Pledgor covenant and agree, jointly and severally,
to provide the Escrow Agent with certified tax identification numbers by
furnishing appropriate forms W-9 or W-8 and such other forms and documents that
the Escrow Agent may request, including appropriate W-9 or W-8 forms for each
Investor. The Company and the Make Good Pledgor understand that if such tax
reporting documentation is not provided and certified to the Escrow Agent, the
Escrow Agent may be required by the Internal Revenue Code of 1986, as amended,
and the Regulations promulgated thereunder, to withhold a portion of any
interest or other income earned on the investment of the Escrow property.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from the Make Good
Pledgor to the Investors, to the extent not done so in accordance with Section
2, and (ii) following its receipt of the documents referenced in Section 6(i),
the Company and Escrow Agent covenant and agree to cooperate with the Transfer
Agent so that the Transfer Agent promptly reissues such Escrow Shares in the
applicable Investor’s name and delivers the same as directed by such Investor.
Until such time as (if at all) the Escrow Shares are required to be delivered
pursuant to the SPA and in accordance with this Make Good Agreement, any
dividends payable in respect of the Escrow Shares and all voting rights
applicable to the Escrow Shares shall be retained by the Make Good Pledgor.
Should the Escrow Agent receive dividends or voting materials, such items shall
not be held by the Escrow Agent, but shall be passed immediately on to the Make
Good Pledgor and shall not be invested or held for any time longer than is
needed to effectively re-route such items to the Make Good Pledgor. In the event
that the Escrow Agent receives a communication requiring the conversion of the
Escrow Shares to cash or the exchange of the Escrow Shares for that of an
acquiring company, the Escrow Agent shall solicit and follow the written
instructions of the Make Good Pledgor; provided, that the cash or exchanged
shares are instructed to be redeposited into the Escrow Account. The Make Good
Pledgor shall be responsible for all taxes resulting from any such conversion or
exchange.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Interpleader. Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and Pinnacle shall have the right to consult and
hire counsel and/or to institute an appropriate interpleader action to determine
the rights of the parties. Escrow Agent and Pinnacle are also each hereby
authorized to institute an appropriate interpleader action upon receipt of a
written letter of direction executed by the parties so directing Escrow Agent
and Pinnacle. If Escrow Agent or Pinnacle is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date. Any interpleader action instituted in
accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of Virginia, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent and Pinnacle shall be
relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Make Good Agreement with respect to the Escrow Shares and
any other obligations hereunder.
 
8.  Exculpation and Indemnification of Escrow Agent and Pinnacle.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Pinnacle’s sole obligation under this Make Good Agreement is
to provide joint written instruction to Escrow Agent (following such time as the
Company files certain periodic financial reports document as specified in
Section 4 hereof) directing the distribution of the Escrow Shares. Pinnacle will
provide such written instructions upon review of the relevant earnings per share
and/or after-tax net income amount reported in such periodic financial reports
as specified in Section 4 hereof or receipt of notice from the Company under
Section 4(d). Pinnacle is not charged with any obligation to conduct any
investigation into the financial reports or make any other investigation related
thereto. In the event of any actual or alleged mistake or fraud of the Company,
its auditors or any other person (other than Pinnacle) in connection with such
financial reports of the Company and Pinnacle shall have no obligation or
liability to any party hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of
Virginia upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent and Pinnacle and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Pinnacle in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Make Good Agreement or the services of Escrow Agent or Pinnacle hereunder;
except, that if Escrow Agent or Pinnacle is guilty of willful misconduct or
gross negligence under this Make Good Agreement, then Escrow Agent or Pinnacle,
as the case may be, will bear all losses, damages and expenses arising as a
result of its own willful misconduct or gross negligence. Promptly after the
receipt by Escrow Agent or Pinnacle of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
Escrow Agent or Pinnacle, as the case may be, will notify the other parties
hereto in writing. For the purposes hereof, the terms "expense" and "loss" will
include all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
 
5

--------------------------------------------------------------------------------

 
 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of Virginia without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth above.

        COMPANY:       DISCOVERY TECHNOLOGIES, INC.  
   
   
  By:  
/s/ Tao Li
 

--------------------------------------------------------------------------------

Name: Tao Li  
Title: Chairman of the Board,
President and Chief Executive Officer
Address:
Facsimile:
Attn.:

       
MAKE GOOD PLEDGOR:
     
   
   
     /s/ Yinshing David To  

--------------------------------------------------------------------------------

Yinshing David To  

       
ESCROW AGENT:
     
TRI STATE TITLE & ESCROW, LLC,
as Escrow Agent
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:  
Title:
 
Address:
Facsimile:
Attn.:

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]
 
 
8

--------------------------------------------------------------------------------

 

       
NAME OF INVESTOR
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:  
Title:
 
Address:
Facsimile:
Attn.:



 
9

--------------------------------------------------------------------------------

 
 
Exhibit A (attached as a MS Excel spreadsheet)
 
ESCROW SHARES TO BE ISSUED TO INVESTORS
 
Investor’s Legal Name
Investor’s Investment Amount
2009 Make Good Shares Shares)
           

 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Initial Escrow Account Fee: $2,000.00
 
Fee for each disbursement of shares : $ 500.00
 
 
 

--------------------------------------------------------------------------------

 